DETAILED ACTION
Claims 1-20 are pending in this application.
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119(a)-(d).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner acknowledges receipt of Applicant’s information disclosure statement, received 20 April 2021, with accompanying reference copies.  This submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it has been taken into consideration for this Office action. 
Examiner acknowledges receipt of Applicant’s formal drawings, received 16 April 2020.  These drawings are acceptable. 
The disclosure is objected to because of the following informalities: the first occurrence of any abbreviation/acronym within the application must be accompanied by its definition.  In this case, “CNN” and “RNN” (para[0044]) have not been defined within the specification.  Appropriate correction is required in response to this Office action.
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. §101, because the claimed invention is directed to non-statutory subject matter.  In this case, since the claims are directed to a “computer readable storage medium,” they are deemed to be directed to transitory signals, per se, and as such do not fall within the four categories of patent-eligible subject matter.  In this regard, the broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se, in view of the customary meaning of computer readable media, particularly when the specification is silent, as in this case.  Applicant’s attention is directed to MPEP §§2106(IV)(B), 2106.01 and 2111.01.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2
Claims 1-20 are rejected under 35 U.S.C. §101, because the claimed invention is directed to an abstract idea without significantly more.
The claims recite generating predictive data of measured products and unmeasured products using the production information and a prediction model, the predictive data comprising critical dimension data of the product (claims 1, 9, 17), determining whether a difference value between the metrology data and the predictive data is within a preset range; and updating the prediction model using the production information and the metrology data when the difference value is not within the preset range (claims 2, 10, 18), reconstructing or adjusting the prediction model using the production information and the metrology data (claims 3, 11, 19), determining whether the prediction is successful; and issuing a warning, if the prediction is not successful (claims 4, 12, 20), establishing the prediction model using the production information and the metrology data, the prediction model being a statistical model or a machine learning model (claims 5, 13), and comparing the metrology data … to correct the metrology data (claims 7, 14), which fall within the abstract idea grouping of mental processes, in the form of observing and evaluating products and their characteristics, updating an understanding (i.e.; model) of such products and their characteristics, evaluating success of the understanding (i.e.; model) to issue a warning if necessary, and using statistics.
This judicial exception is not integrated into a practical application, because the recitation of at least one production device (claims 1, 9, 17) and critical dimension data comprises thickness of a film and width of a metal line (claims 8, 16) are merely a general linking of the judicial exception (mental processes) to a particular technological environment or field of use.
The claims do include additional elements predict module, user interface to display and instruction (claims 3, 11, 19), inspection device and storing the production information and the metrology data in a database (claims 6, 14), metrology devices (claims 7, 15), at least one processor and at least one storage device storing one or more programs (claim 9), and computer readable storage medium having stored thereon instructions that, when executed by at least one processor of a computing device (claim 17), but these generically recited computer elements do not add a meaningful limitation to the abstract idea, since they amount to simply implementing the abstract idea on a computer.
The claims further include the additional elements acquiring production information of at least one production device (claims 1, 9, 17), obtaining metrology data of sampled unmeasured product (claims 2, 10, 18), display the preset range, and the difference value between the metrology data and the predictive data (claims 3, 11, 19), obtaining the production information and metrology data of the measured products (claims 5, 13), and receiving the production information and extracting, … and loading the production information and the metrology data (claims 6, 14), but these elements do not add a meaningful limitation to the abstract idea, since they merely amount to insignificant extra-solution activity (data gathering/output).  In this regard, data gathering/output is deemed to be well-understood, routine and conventional.  See for example, MPEP Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Hence, the claims are not patent eligible.
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. §112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The specification has provided no description for how generating predictive data of … unmeasured products … the predictive data comprising critical dimension data of the product (claims 1, 9, 17) is actually accomplished.  The specification is unclear with regard to how critical dimension data of an unmeasured product is generated/predicted.  Also, the specification has provided no description for how obtaining metrology data of sampled unmeasured product (claims 2, 10, 18) is actually accomplished.  The specification is unclear with regard to how an unmeasured product can be considered sampled (or vice-versa).
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, there is no clear and proper antecedent basis for the product, since a plurality and different types (measured/unmeasured) have previously been provided for.  Also, the term critical is deemed to be a relative term which renders the claim indefinite, since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention.  In addition, the generating step has been presented as a mere statement of desired result, without more, which has no clear support within the claim.  The limitation merely defines what the predictive data is based upon (production information and a model) and what it includes (critical dimension data), but does not provide any support for how it is generated.  Furthermore, the predictive data of … unmeasured products has no clear context, and no metes and bounds.  It is unclear what the relationship between predictive data and unmeasured products can be.  This presents ambiguity with regard to the scope of the generating predictive data limitation, with regard to what constitutes predictive data and what such data is in relation to.  One having ordinary skill in the art would not be clearly apprised of the metes and bounds of the claimed invention.  Similarly applies to claims 9 and 17.
In claim 2, the phrase sampled unmeasured product is self-contradictory.  It is unclear how a product can be sampled (i.e.; measured) and unmeasured at the same time.  This phrase has no clear context/meaning within the art and no metes and bounds.  Similarly applies to claims 10 and 18.
In claim 3, there is no clear and proper antecedent basis for the predict module.  Similarly applies to claims 11 and 19.
In claim 4, the term successful is deemed to be a relative term which renders the claim indefinite, since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention.  Similarly applies to claims 12 and 20.
In claim 6, there is no clear context for extracting, converting, and loading the production information and the metrology data (extracting from where or what?/converting into what?/loading into where or what?).  Similarly applies to claim 14.
In claim 7, there is no clear and proper antecedent basis for the same product nor the metrology devices.  Also, there is no clear context nor definition for to correct the metrology data.  Similar to the above-noted objection to the use of a relative term/term of degree, the context and scope of “to correct data” has not been defined, the specification does not provide a standard for ascertaining what constitutes a correction nor data being “correct,” and one of ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention.  Similarly applies to claim 15.
The remainder of the claims stand rejected as necessarily incorporating the above-noted ambiguities of their parent claims.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20, as best understood by Examiner in view of the ambiguities noted above, are rejected under 35 U.S.C. §102(a)(2), as being anticipated by Paul (US 2021/0116895; newly cited).
As per claim 1, Paul teaches the instantly claimed virtual metrology method (abstract; para[0044]), comprising: acquiring production information of at least one production device (para[0014, 0018, 0032, 0104], sensors associated with manufacturing equipment capture trace data); and generating predictive data of measured products and unmeasured products using the production information and a prediction model (para[0025, 0054-0056, 0119], generate predictive data), the predictive data comprising critical dimension data of the product (para[0021], product quality data).  Similarly applies to claims 9 and 17.
As per claim 2, Paul teaches the instantly claimed obtaining metrology data of sampled unmeasured product (para[0034, 0037, 0044], property data associated with produced products and/or products to be produced); determining whether a difference value between the metrology data and the predictive data is within a preset range (para[0037, 0065, 00117], whether products meet quality thresholds/comparing); and updating the prediction model using the production information and the metrology data when the difference value is not within the preset range (para[0020, 0049, 0064-0066, 0083, 0089, 0091, 0110, 0121], modify machine learning (i.e.; update/train/retrain model) based on confidence threshold values).  Similarly applies to claims 10 and 18.
As per claim 3, Paul teaches the instantly claimed process of updating the predict module comprises: generating a user interface to display the preset range, and the difference value between the metrology data and the predictive data (para[0020, 0043, 0134], visual representation); receiving an instruction to update the prediction model (para[0020, 0064], user input confirming/over-riding predictive data); and reconstructing or adjusting the prediction model using the production information and the metrology data (para[0020, 0049, 0065-0066, 0083, 0089, 0091, 0110, 0121], machine learning modification by updating/training/retraining a model)).  Similarly applies to claims 11 and 19.
As per claim 4, Paul teaches the instantly claimed determining whether the prediction is successful; and issuing a warning, if the prediction is not successful (para[0021, 0049-0050, 0101, 0120], determine sufficiency of data sets and provide alerts to user).  Similarly applies to claims 12 and 20.
As per claim 5, Paul teaches the instantly claimed obtaining the production information and metrology data of the measured products; and establishing the prediction model using the production information and the metrology data, the prediction model being a statistical model or a machine learning model (abstract; para[0004-0006, 0020-0023], using a machine learning model).  Similarly applies to claim 13.
As per claim 6, Paul teaches the instantly claimed process of obtaining the production information and metrology data of the measured products, comprises: receiving the production information from at least one production device and the metrology data from at least one inspection device (para[0026, 0037, 0041-0042], sensors/metrology equipment); extracting (para[0064, 0090]), converting (para[0018, 0028]), and loading the production information and the metrology data (para[0043], storing the data); and Page 16 of 22storing the production information and the metrology data in a database (para[0026, 0041-0043, 0058], data store/ database).  Similarly applies to claim 14.
As per claim 7, Paul teaches the instantly claimed comparing the metrology data of the same product from a plurality of the metrology devices at predetermined intervals (para[0026-0032, 0039, 0104, 0117], data received from plurality of sensors/metrology equipment), to correct the metrology data (abstract; para[0004-0006, 0021-0025, 0033, 0043, 0048, 0050], corrective actions).  Similarly applies to claim 15.
As per claim 8, Paul teaches that the instantly claimed critical dimension data comprises thickness of a film and width of a metal line (para[0037], film property/dimension data).  Similarly applies to claim 16.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached on Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
9/28/21